UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7320



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

NATHAN LEE PILGRIM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-91-113-C-P, CA-96-259-3-P)


Submitted:   January 23, 1997             Decided:   February 4, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Nathan Lee Pilgrim, Appellant Pro Se. James Michael Sullivan,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Pilgrim, Nos.
CR-91-113-C-P; CA-96-259-3-P (W.D.N.C. July 16, 1996). Because this

appeal presents no complex issues, we deny Appellant's motion for

appointment of counsel. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2